Exhibit 10(a)


Form of Cash-Settled Restricted Stock Units Award Agreement
for Grants on or after February 12, 2016




[baclogo1q16.jpg]


This document contains your Award Agreement under the Bank of America
Corporation Key Employee Equity Plan.


What you need to do


1.
Review the Award Agreement to ensure you understand its provisions. With each
award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.

2.
Print the Award Agreement and file it with your important papers.

3.
Designate your beneficiary on the Benefits OnLine® Beneficiary tab.





KEY EMPLOYEE EQUITY PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT
Granted To :
Grant Date :
Grant Type :
Grant Code :
Number Granted :



Note: The number of Restricted Stock Units is based on a “divisor price” of
$[price], which is the ten (10)-day average closing price of Bank of America
Corporation common stock for the ten (10) business days immediately preceding
and including [date].


This Restricted Stock Units Award Agreement and all Exhibits hereto (the
“Agreement”) is made between Bank of America Corporation, a Delaware corporation
(“Bank of America”), and you, an employee of Bank of America or one of its
Subsidiaries.


Bank of America sponsors the Bank of America Corporation Key Employee Equity
Plan (the “Stock Plan”). A Prospectus describing the Stock Plan has been
delivered to you. The Stock Plan itself is available upon request, and its terms
and provisions are incorporated herein by reference. When used herein, the terms
which are defined in the Stock Plan shall have the meanings given to them in the
Stock Plan, as modified herein (if applicable).


The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with the Bank of America Corporation Executive Incentive Compensation
Plan, subject to the





--------------------------------------------------------------------------------





following terms and provisions.


1.Subject to the terms and conditions of the Stock Plan and this Agreement, Bank
of America awards to you the number of Restricted Stock Units shown above. Each
Restricted Stock Unit shall have a value equal to the Fair Market Value of one
(1) share of Bank of America common stock.


2.You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.


3.The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in accordance with the terms and conditions of the Stock Plan
and this Agreement, in the amounts and on the dates shown on the enclosed
Exhibit A.


4.If a cash dividend is paid with respect to Bank of America common stock, you
shall not receive any dividend equivalents, additional full or fractional
Restricted Stock Units or other cash payments with respect to such cash
dividends.


5.You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America’s beneficiary designation procedures, as in effect from time to time.
Any beneficiary designation in effect at the time of your termination of
employment with Bank of America and its Subsidiaries (other than a termination
of employment due to your death) will remain in effect following your
termination of employment unless you change your beneficiary designation or it
otherwise ceases to be enforceable and/or valid in accordance with Bank of
America`s beneficiary designation procedures, as in effect from time to time. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.


6.The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America’s capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.


7.Bank of America may, in its sole discretion, decide to deliver any documents
related to this Award or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.


Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other





--------------------------------------------------------------------------------





electronic means, or via a postal service, postage prepaid, to such electronic
mail or postal address and directed to such person as Bank of America may notify
you from time to time; and to you at your electronic mail or postal address as
shown on the records of Bank of America from time to time or as otherwise
determined appropriate by Bank of America, in its sole discretion, or at such
other electronic mail or postal address as you, by notice to Bank of America,
may designate in writing from time to time.


8.You agree that the Award covered by this Agreement is subject to the Incentive
Compensation Recoupment Policy set forth in the Bank of America Corporate
Governance Guidelines. To the extent allowed by and consistent with applicable
law and any applicable limitations period, if it is determined at any time that
you have engaged in Detrimental Conduct or engaged in any hedging or derivative
transactions involving Bank of America common stock in violation of the Bank of
America Corporation Code of Conduct that would undermine the performance
incentives created by the Award, Bank of America will be entitled to recover
from you in its sole discretion some or all of the cash paid to you pursuant to
this Agreement. You recognize that if you engage in Detrimental Conduct or any
hedging or derivative transactions involving Bank of America common stock, the
losses to Bank of America and/or its Subsidiaries may amount to the full value
of any cash paid to you pursuant to this Agreement. In addition, the Award is
subject to the requirements of (i) Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations thereunder, (ii)
similar rules under the laws of any other jurisdiction and (iii) any policies
adopted by Bank of America to implement such requirements, all to the extent
determined by Bank of America in its discretion to be applicable to you.


9.You acknowledge that, regardless of any action taken by Bank of America or
your employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to your participation in the Stock Plan and legally applicable to you
(“Tax-Related Items”) is and remains your responsibility and may exceed the
amount (if any) withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including the grant
and vesting of the Restricted Stock Units or payout of the Award; and (ii) do
not commit to structure the terms of the Award or any aspect of the Restricted
Stock Units to reduce or eliminate your liability for Tax-Related Items.
Further, if you have become subject to Tax-Related Items in more than one
jurisdiction, you acknowledge that Bank of America or your employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.


In the event Bank of America determines that it and/or your employer must
withhold any Tax- Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements by all legal means, including, but
not limited to, withholding any applicable Tax-Related Items from the pay-out of
the Restricted Stock Units. In addition, you authorize Bank of America and/or
your employer to fulfill its withholding obligations by all legal means,
including, but not limited to, withholding Tax-Related Items from your wages,
salary or other cash compensation your employer pays to you. Bank of America may
refuse to pay any earned Restricted Stock Units if you fail to comply





--------------------------------------------------------------------------------





with any obligations in connection with the Tax-Related Items.


10.The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this Award or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this Award is made and/or to be performed, and no other courts.


11.In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Agreement, and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included. This Agreement
constitutes the final understanding between you and Bank of America regarding
the Restricted Stock Units. Any prior agreements, commitments or negotiations
concerning the Restricted Stock Units are superseded. Subject to the terms of
the Stock Plan, this Agreement may only be amended by a written instrument
signed by both parties.


12.If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable for legal or
administrative reasons and to require you to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.





--------------------------------------------------------------------------------






Exhibit A


Bank of America Corporation
Key Employee Equity Plan


PAYMENT OF RESTRICTED STOCK UNITS


(a)PAYMENT SCHEDULE. Subject to the provisions of paragraphs (b) and (c) below,
the Restricted Stock Units shall be earned and payable if you remain employed
with Bank of America and its Subsidiaries through each of the payment dates as
follows: one-twelfth (1/12th) of the total Restricted Stock Units granted for
[year] shall be payable on the fifteenth (15th) day of each month during the
twelve (12)-month period beginning in March [year] and ending in February [year]
(each, a “Payment Date”).


Payment shall be made as soon as administratively practicable, generally within
thirty (30) days after each applicable Payment Date.


(b)IMPACT OF TERMINATION OF EMPLOYMENT ON PAYMENT OF RESTRICTED STOCK UNITS. If
your employment with Bank of America and its Subsidiaries terminates prior to
any of the above Payment Date(s), then any portion of the Restricted Stock Units
that has not yet become earned and payable shall become earned and payable or be
canceled depending on the reason for termination as follows.


(i)Death or Disability. Any unearned portion of the Restricted Stock Units shall
become immediately earned and payable as of the date of your termination of
employment if your termination is due to your death or Disability. Payment will
be made as soon as administratively practicable, generally within thirty (30)
days after notification of termination from the payroll system.


(ii)All Other Terminations. In the case of All Other Terminations, any portion
of the Restricted Stock Units that was not already earned and payable pursuant
to paragraph (a) above as of the date of termination of employment shall be
canceled as of that date.


(c)COVENANTS.


(i)    Detrimental Conduct. You agree that during any period in which the
Restricted Stock Units remain payable, you will not engage in Detrimental
Conduct.


(ii)    Hedging or Derivative Transactions. You agree that during any period in
which the Restricted Stock Units remain payable, you will not engage in any
hedging or derivative transactions involving Bank of America common stock in
violation of the Bank of America Corporation Code of Conduct that would
undermine the performance incentives created by the Award.


(iii)    Remedies. Payment of Restricted Stock Units in accordance with the
schedule set forth in paragraph (a) above is specifically conditioned on the
requirement that, at all times prior to each Payment Date, you do not engage in
Detrimental Conduct or hedging or





--------------------------------------------------------------------------------





derivative transactions involving Bank of America common stock, as described in
paragraphs (c)(i) and (ii) during such period. If Bank of America determines in
its reasonable business judgment that you have failed to satisfy the foregoing
requirements, then any portion of the Restricted Stock Units that has not yet
been paid as of the date of such determination shall be immediately canceled as
of the date of such determination.


(d)FORM OF PAYMENT. Payment of Restricted Stock Units shall be made in the form
of cash for each Restricted Stock Unit that is payable. The amount of the
payment that you will receive with respect to the Restricted Stock Units shall
be determined by multiplying the number of Restricted Stock Units by the Fair
Market Value of one (1) share of Bank of America common stock on the Payment
Date.


(e)DEFINITIONS. For purposes hereof, the following terms shall have the
following meanings.


All Other Terminations means any termination of your employment with Bank of
America and its Subsidiaries, whether initiated by you or your employer, other
than a termination due to your death or Disability.


Cause shall be defined as that term is defined in your offer letter or other
applicable employment agreement; or, if there is no such definition, “Cause”
means a termination of your employment with Bank of America and its Subsidiaries
if it occurs in conjunction with a determination by your employer that you have
(i) committed an act of fraud or dishonesty in the course of your employment;
(ii) been convicted of (or plead no contest with respect to) a crime
constituting a felony or a crime of comparable magnitude under applicable law
(as determined by Bank of America in its sole discretion); (iii) committed an
act or omission which causes you or Bank of America or its Subsidiaries to be in
violation of federal or state securities laws, rules or regulations, and/or the
rules of any exchange or association of which Bank of America or its
Subsidiaries is a member, including statutory disqualification; (iv) failed to
perform your job duties where such failure is injurious to Bank of America or
any Subsidiary, or to Bank of America’s or such Subsidiary’s business interests
or reputation; (v) materially breached any written policy applicable to your
employment with Bank of America or any of its Subsidiaries including, but not
limited to, the Bank of America Corporation Code of Conduct and General Policy
on Insider Trading; or (vi) made an unauthorized disclosure of any confidential
or proprietary information of Bank of America or its Subsidiaries or have
committed any other material violation of Bank of America’s written policy
regarding Confidential and Proprietary Information.


Detrimental Conduct means your serious misconduct or unethical behavior,
including any one of the following: (i) any conduct that would constitute Cause;
(ii) the commission of a criminal act by you, whether or not performed in the
workplace, that subjects, or if generally known, would subject Bank of America
or its Subsidiaries to public ridicule or embarrassment, or other improper or
intentional conduct causing reputational harm to Bank of America, its
Subsidiaries, or a client of Bank of America or its Subsidiaries; (iii) the
breach of a fiduciary duty owed to Bank of America or its Subsidiaries or a
client or former client of Bank of America or its Subsidiaries; (iv) intentional
violation, or grossly negligent disregard, of Bank of America’s or its
Subsidiaries’ policies, rules and procedures, specifically including, but not





--------------------------------------------------------------------------------





limited to any of your obligations under the Bank of America Corporation Code of
Conduct and workplace policies; or (v) you taking or maintaining trading
positions that result in a need to restate financial results in a subsequent
reporting period or that result in a significant financial loss to Bank of
America or its Subsidiaries during or after the performance year.


Disability is as defined in the Stock Plan.




IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.


[ceosignature1q16.gif]


Brian T. Moynihan
Chairman and Chief Executive Officer












































[year] Cash-Settled RSU Award Agreement



